Title: Enclosure: James Bloxham to William Peacey, 23 July 1786
From: Bloxham, James
To: Peacey, William



Vurginua July 23 1786

James Bloxham Sr this is to Inform you that I arived Safe att the Generls Washingtons the 23 of aprel which was Ester monday I have orderd for 10 Bushels of Sanfine Seed and other Seeds from you which the generel Washington will aplie to you for and I should be glad if you would take the Best Care you Can to send it over good ass you Can for he have been Deseved in soom sanfire Seed from England which I recemend him to you and let me have good that the generel sends for of all sorts if posable and send it along with my Wife ass soon ass posable and I sould bee glad If you Could get a Clever Lille Deasant plow which must go whithout a weeal for the Land is not Level and to be shoor to make him Light and Desant and be Shoor to make him to turn the worke well for they have som most Shoking Plows that Ever was Seen in the world the land is Light and very Esey to plow they go with two horses only and Doble the Same ass our norflk plows But no weel but very light but they have no noshun of making of a plou to turn the work thay are very Stupet in thare ane Conscist but send on that is Light an Deasent and that it will turn the work well I Rot in my other Letter to my Wife to Com over but I thinks it not worth wile for I thinks thatt I Shall Not Stay no Longer then my yeare is up which is the forst of next may for things Are verey Desagreable to Do Bisnes it is in posuble for any man to Do Bisness in any form the Genral have a Bout 25 hundard akers of Clear Land under is own ⟨illegible⟩ing Ther is nothing agreble about the plase which I Can not Do no Bisnss on form nore no Credet but I have you Send the plow And the Seeds which the Genearel will Send for to you and send half a Doson of good Clean made sh(ap)sks for thay have nothing but woodon forks I have got

on[e] or two made but in a very bad maner that I Should be glad to Show them a patrn and if my house is not Disposed of I should be glad if you would not for this Contey is verey pore and there is no Chance for any Body to Do any go[o]d and I Schould Be g[l]ad if you and my Brother Thomas would See if these velins would Com to any terms or I would go to any part of England to Be out of thare way But this Contruy will not Do for me but to be shore what the General have oferd in wages is prete Well he Gives for this year we have a Gred for 50 English ginues per yeare and Bord and washing and Lodging and if I Would Send for my wife and famly he would alow me ten Ginues towards thare Coming to this Contry an if I would Stay and to alow me 8 hundard Waite of flower and 6 hunderd Wait of pork and Bef and to alow me two milchs Cows for the youse of my famly and to alow me a Sow to Bred Som pigs for my on yous but Not to sell and to alow me a Comfortouble house to Liven but it apears to me not Any Inheretance the ar is another thing Which is very Disagreable tese Black Peope I am Rather in Danger of being posind among them which I think I shall Leeve the Contrey ass son Ass I Can But the General and I have agreed and articld for one yeare But my Wife may youse one Will A Bout Comming over But I hope Sr you I Hope Will Be A frend to my poor Deer Children and Wife and I Hope you will Remember my brother Thomas to a Sist them what he Can my hart have yarnd for my famly A Gret maney time and I think I am all most Like a Transpart But I hope that the Sun will Shine unon me wonce more the General hve Some very ⟨illegible⟩ Beut badly manedge and he never well have them no Better for he have a Sett of About him which I nor you would Be trobled with But the General is goot them and he must Keep them But they are a verey Desagreable People and I will Leave the Contry But I Should be glad of answwer Inmedally to Know how afares Stand and then I Sail be abetter Judge of the matter the General have Som very Good Shep which he sold for 40 shilings apes of thar money a English ginua is 28 Shiling of mney and I hope mrs and all the famly is Well and I have Whent there a greatt Dele Since I Laft England.
And Lett me have a nanswer Imeadedly Rember me to all frends and no mor from me yr frend and well wisher

James Bloxham

